DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 09 May 2022, regarding application number 16/364,031.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1, 3-12 and 14-20 remain pending in the application, while claims 2 and 13 have been cancelled. Claims 1, 3-12 and 14-20 were amended in the Amendments to the claims.
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 07 January 2022. Therefore, the objections have been withdrawn. However, claims 1, 4, 7-9, 18-19 are objected to as a result of the amendments. See full details below.
Response to Arguments
Applicant’s arguments, see pages 7-13, filed 09 May 2022, with respect to the rejections of claims 1, 3-12 and 14-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, the new ground of rejection for independent claims 1, 11 and 19 no longer relies on the previously cited Xi reference. Instead, claims 1, 11 and 19 are now rejected under 35 U.S.C. 103 as being unpatentable over newly cited reference Tsou (US 20190193268 A1), in view of newly cited reference Belanger et al. (US 20220126455 A1). See full details below.
Information Disclosure Statement
Applicant is reminded of the duty to disclose information material to patentability. See 37 CFR 1.56 and MPEP 2001.03.
Claim Objections
Claims 1, 4, 7-9, 18-19 are objected to because of the following informalities:
Regarding claims 1, 4 and 8:
Claim 1, line 2, recites a plurality of construction frame elements. See "providing construction frame elements, each with…". Claim 1, line 7; however, only recites a singular construction frame element. See "reading the machine-readable code on the construction frame element with the code reader;". Therefore, it is unclear whether the machine-readable code is read from one construction frame element, or a plurality of construction frame elements. It is recommended to amend "reading the machine-readable code on the construction frame element with the code reader;" to "reading the machine-readable code on the construction frame elements with the code reader". Similarly, in claims 4 and 8, it is recommended to amend the "construction frame element", to be "construction frame elements" for similar reasons as stated above.
Regarding claim 7:
Claim 7, line 2 contains a typographical error. It is recommended to amend "a cutting device integrated into robotic assembler" to "a cutting device integrated into the robotic assembler". Additionally, claim 7 recites "a cutting device" twice. Therefore, it is unclear whether the claim includes one or two cutting devices. It is recommended to amend the cutting device in line 3 to be "the  cutting device".
Regarding claims 9 and 18:
In claim 9, line 2, it is recommended to amend "the construction element" to be "the construction frame elements" in order to be consistent with claim 1. Similarly, in claim 18, line 2, it is recommended to amend "the construction elements" to "the construction frame elements".
Regarding claim 19:
Claim 19, line 2, contains a typographical error. See "a construction frame elements". It is recommended to amend "a construction frame elements" to "plurality of construction frame elements".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 11, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsou (US 20190193268 A1 and Tsou hereinafter), in view of Belanger et al. (US 20220126455 A1 and Belanger hereinafter).
Regarding Claim 1
Tsou teaches a method for constructing a frame (see all Figs.; [0010] and [0030]) comprising:
providing construction frame elements, each with a machine-readable code (see "workpieces" in [0006], [0010]-[0012] and [0014]);
providing a robotic assembler comprising a code reader (see [0011] and [0045]), a device for manipulating and joining the construction frame elements (see all Figs.; robotic arm 10; [0030]), and a controller that receives input from the code reader and provides instructions to the device (see Fig. 3, processing device 50; [0010], [0014], [0036] and [0045]);
reading the machine-readable code with the code reader (see [0011] and [0045]);
providing instructions to the device derived from the machine-readable code (see [0010], [0014], and [0045]); and
manipulating and joining the construction frame elements with the device based on the instructions (see [0014], and [0045]).
Although it may be implied and/or obvious, Tsou does not explicitly teach the machine-readable code being on the construction frame elements. That is, Tsou is silent regarding each with a machine-readable code thereon; and reading the machine-readable code on the construction frame elements.
Belanger teaches a method for constructing a frame (see all Figs.; [0007]-[0015]) comprising:
providing construction frame elements, each with a machine-readable code thereon (see "part" in [0011] and [0109]-[0110]);
providing a robotic assembler comprising a code reader (see "camera" in [0011], [0091] and [0109]-[0110]), a device for manipulating and joining the construction frame elements (see "robotic arm" and "robotic head" in [0009]-[0015] and [0109]-[0113]), and a controller that receives input from the code reader and provides instructions to the device (see [0015] and [0109]);
reading the machine-readable code on the construction frame elements with the code reader (see [0011] and [0109]-[0110]);
providing instructions to the device derived from the machine-readable code (see [0011] and [0109]-[0110]); and
manipulating  the construction frame elements with the device based on the instructions (see [0015], [0109] and [0111]-[0113]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Belanger to Tsou. That is, it would have been obvious to modify the process of Tsou to further include the machine-readable codes on the construction frame elements, as taught by Belanger. 
Belanger teaches providing barcodes on construction frame elements to be scanned by a code reader. The barcode provides instructions to the robotic assembler for attaching one or more hardware components to the construction frame elements to assemble a product. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Tsou in order to attain the same results.
Application of the known technique taught by Belanger to the process taught by Tsou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising providing construction frame elements, each with a machine-readable code thereon, and reading the machine-readable code on the construction frame elements with the code reader. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 4
Modified Tsou teaches the method of claim 1 (as discussed above in claim 1),
Tsou further teaches wherein the instructions include position of the construction frame element, and method of joining the construction frame element to the other element (see [0045]).
Belanger additionally teaches wherein the instructions include position of the construction frame element (see [0013] and [0043]).
Regarding Claim 11
Tsou teaches an assembler for constructing a frame (see all Figs.; [0010] and [0030]) comprising:
a code reader for reading machine-readable codes associated with construction frame elements (see [0011] and [0045]);
a manipulating and joining device for manipulating and joining the construction frame elements (see all Figs.; robotic arm 10; [0030]); and
a controller configured to provide instructions to the manipulating and joining device for manipulating and joining the construction frame elements derived from the machine-readable codes (see Fig. 3, processing device 50; [0014], [0036] and [0045]).
Although it may be implied and/or obvious, Tsou does not explicitly teach the machine-readable code being affixed construction frame elements. That is, Tsou is silent regarding the machine-readable codes affixed to the construction frame elements.
Belanger teaches an assembler for constructing a frame (see all Figs.; [0007]-[0015]) comprising:
a code reader for reading machine-readable codes affixed to construction frame elements (see "camera" in [0011], [0091] and [0109]-[0110]);
a manipulating and joining device for manipulating the construction frame elements (see "robotic arm" and "robotic head" in [0009]-[0015] and [0109]-[0113]); and
a controller configured to provide instructions to the manipulating and joining device for manipulating the construction frame elements derived from the machine-readable codes (see [0015], [0109] and [0111]-[0113]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Belanger to Tsou. That is, it would have been obvious to modify the assembler of Tsou to further include the machine-readable codes affixed to the construction frame elements, as taught by Belanger. 
Belanger teaches fixing barcodes on construction frame elements to be scanned by a code reader. The barcode provides instructions to the robotic assembler for attaching one or more hardware components to the construction frame elements to assemble a product. A person having ordinary skill in the art would have been motivated to apply the same technique to the assembler of Tsou in order to attain the same results.
Application of the known technique taught by Belanger to the assembler taught by Tsou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the assembler, further comprising machine-readable codes affixed to construction frame elements. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 17
Modified Tsou teaches the assembler for constructing a frame of claim 11 (as discussed above in claim 11), 
Tsou further teaches wherein the manipulating device is configured to orient the construction frame elements with respect to another construction element according to the instructions derived from the machine-readable codes to ensure proper assembly of each frame element within the frame (see [0045]).
Belanger additionally teaches wherein the manipulating device is configured to orient the construction frame elements with respect to another construction element according to the instructions derived from the machine-readable codes to ensure proper assembly of each frame element within the frame (see [0011], [0015] and [0110]-[0111]).
Regarding Claim 19
Tsou teaches a system for construction of a frame (see all Figs.; [0010] and [0030]) comprising:
construction frame elements, each with a machine-readable code (see "workpieces" in [0006], [0010]-[0012] and [0014]);
a robotic assembler comprising a code reader (see all Figs.; robotic arm 10; [0011], [0030] and [0045]), a controller (see Fig. 3, processing device 50; [0010], [0014], [0036] and [0045]), and an assembly device (see all Figs.; [0030]);
the code reader configured to read the machine-readable code and provide input to a controller (see [0011] and [0045]);
the controller configured to receive input from the code reader and provide instructions to the assembly device based on the input (see [0010], [0014], and [0045]); and
the assembly device configured to receive the instructions from the controller and to manipulate and join the construction frame elements based on the instructions (see [0014], and [0045]).
Although it may be implied and/or obvious, Tsou does not explicitly teach the machine-readable code being on the construction frame elements. That is, Tsou is silent regarding each with a machine-readable code thereon.
Belanger teaches a system for construction of a frame (see all Figs.; [0007]-[0015]) comprising:
construction frame elements, each with a machine-readable code thereon (see "part" in [0011] and [0109]-[0110]);
a robotic assembler comprising a code reader (see "camera" in [0011], [0091] and [0109]-[0110]), a controller (see [0015] and [0109]), and an assembly device (see [0007]-[0015]);
the code reader configured to read the machine-readable code and provide input to a controller (see [0011], [0091] and [0109]-[0110]);
the controller configured to receive input from the code reader and provide instructions to the assembly device based on the input (see [0011], [0015] and [0109]-[0110]); and
the assembly device configured to receive the instructions from the controller and to manipulate the construction frame elements based on the instructions (see [0015], [0109] and [0111]-[0113]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Belanger to Tsou. That is, it would have been obvious to modify the system of Tsou to further include the machine-readable codes on the construction frame elements, as taught by Belanger. 
Belanger teaches providing barcodes on construction frame elements to be scanned by a code reader. The barcode provides instructions to the robotic assembler for attaching one or more hardware components to the construction frame elements to assemble a product. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of Tsou in order to attain the same results.
Application of the known technique taught by Belanger to the process taught by Tsou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, further comprising each of the construction frame elements with a machine-readable code thereon. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 20
Modified Tsou teaches the system of claim 19 (as discussed above in claim 19), 
	Tsou further teaches further comprising attaching fittings to the construction frame elements (see [0045]).
Belanger additionally teaches further comprising attaching fittings to the construction frame elements (see [0011]-[0015] and [0111]-[0113]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsou (as modified by Belanger) as applied to claim 1 above, and further in view of Konolige et al. (US 9707682 B1 and Konolige hereinafter).
Regarding Claim 3
Modified Tsou teaches the method of claim 1 (as discussed above in claim 1), 
Tsou is silent regarding wherein the instructions comprise the orientation of the construction frame elements.
Konolige teaches a method for constructing a frame (see all Figs.; Col. 1, line 46 - Col. 2, line 4) comprising:
providing instructions to a device derived from machine-readable code (see Col. 1, line 46 - Col. 2, line 4),
wherein the instructions comprise the orientation of construction frame elements (see Col. 8, line 58 - Col. 9, line 4; Col. 16, lines 5-29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Konolige to modified Tsou. That is, it would have been obvious to further modify the process of modified Tsou to include instructions of orientation of the construction frame elements, as taught by Konolige. 
Konolige teaches including instructions of orientation of the construction frame element in order to know where and/or how to place the element, such as fitting the element into a fixture receptacle. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Tsou in order to attain the same results.
Application of the known technique taught by Konolige to the process taught by modified Tsou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the instructions comprise the orientation of the construction frame elements. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsou (as modified by Belanger) as applied to claims 1 and 11 above, and further in view of Abe et al. (WO 2020137184 A1 and Abe hereinafter).
Regarding Claim 5
Modified Tsou teaches the method of claim 1 (as discussed above in claim 1), 
Tsou is silent regarding wherein the joining step comprises welding.
Abe teaches a method for constructing a frame (see Abstract and Page 2, all; see corresponding page numbers in the attached reference WO_2020137184_A1) comprising:
providing construction frame elements, each with a machine-readable code thereon (see "order number", especially Page 4, "First, in step S601, the order number for identifying the work 200 to be welded is read by the barcode reader;
wherein a joining step comprises welding (see "welding" in the Abstract, Page 2 and Page 4 all, especially Page 4, "First, in step S601, the order number for identifying the work 200 to be welded is read by the barcode reader.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Abe to modified Tsou. That is, it would have been obvious to modify the process of modified Tsou to further include a joining step of welding, as taught by Abe. 
Abe teaches an automatic welding method capable of improving workability for welding various construction elements. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Tsou in order to attain the same results.
Application of the known technique taught by Abe to the process taught by modified Tsou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the joining step comprises welding. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
 Regarding Claim 14
Modified Tsou teaches the assembler for constructing a frame of claim 11 (as discussed above in claim 11), 
Tsou is silent regarding wherein the joiner is a laser welder.
Abe teaches wherein the joiner is a laser welder (see Page 7, "For example, when the welding member 210 (a) and the welding member 210 (b) are butt-welded using the laser 122 as shown in FIG. 16…" and "Further, in the above-described first and second embodiments, the case where the arc welding work and the laser welding work are applied will be described.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the laser welder taught by Abe, with the assembler taught by modified Tsou. That is, it would have been obvious to take the assembler of modified Tsou, and further include a laser welder, as taught by Abe.
Abe teaches a laser welder capable of improving workability for welding various construction elements. A person having ordinary skill in the art would have been motivated to combine the laser welder with the assembler of modified Tsou in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the assembler, wherein the joiner is a laser welder. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsou (as modified by Belanger) as applied to claim 1 above, and further in view of Trivelpiece et al. (US 20180107969 A1 and Trivelpiece hereinafter).
Regarding Claim 6
Modified Tsou teaches the method of claim 1 (as discussed above in claim 1), 
Tsou is silent regarding wherein the machine-readable code is an optically-readable code printed on a sticker and the sticker is tagged over a GPS tag or RF tag which transmits a location to the controller, enabling the controller to direct the robotic assembler to move the code reader to read the optically-readable code.
Trivelpiece teaches a robotic method (see all Figs. and [0008]),
wherein a machine-readable code is an optically-readable code printed on a sticker and the sticker is tagged over a GPS tag or RF tag (see Fig. 1, RFID tag 112, beacon(s) 106 and optional barcode 114; [0004 " An RFID system typically includes an RFID reader and an RFID device such as a tag or label."]) which transmits a location to a controller, enabling the controller to direct an robotic assembler to move a code reader to read the optically-readable code (see Fig. 5A all; [0105]-[0108]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Trivelpiece to modified Tsou. That is, it would have been obvious to modify the process of modified Tsou to further include a GPS tag or RF tag which transmits a location to the controller, enabling the controller to direct the robotic assembler to move the code reader to read the optically-readable code, as taught by Trivelpiece. 
Application of the known technique taught by Trivelpiece to the process taught by modified Tsou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the machine-readable code is an optically-readable code printed on a sticker and the sticker is tagged over a GPS tag or RF tag which transmits a location to the controller, enabling the controller to direct the robotic assembler to move the code reader to read the optically-readable code. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsou (as modified by Belanger) as applied to claim 1, and further in view of Bloch et al. (US 20180290393 A1 and Bloch hereinafter) and Maggiore (US 20160068793 A1 and Maggiore hereinafter).
Regarding Claim 7
Modified Tsou teaches the method of claim 1 (as discussed above in claim 1),
Tsou is silent regarding further comprising a cutting device integrated into the robotic assembler, wherein each construction frame element is cut by the cutting device, which cutting device is also configured to apply the machine-readable code.
Bloch teaches a method for constructing a frame (see Fig. 1, all; [0003]-[0005]) comprising:
a cutting device integrated into a robotic assembler, wherein each of a plurality of construction frame elements is cut by a cutting device (see [0003]-[0005], [0028]-[0029] and [0032]).
Maggiore teaches a method for constructing aa frame (see all Figs.; [0002] and [0006]),
wherein a construction frame element is cut by a cutting device (see [0073]-[0077]) which cutting device is also configured to apply a machine-readable code (see [0077]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Bloch and Maggiore to modified Tsou. That is, it would have been obvious to modify the process of modified Tsou to further include a cutting device integrated into the robotic assembler to cut each construction frame element, as taught by Bloch. It additionally would have been obvious to modify the cutting device of the process of modified Tsou to be configured to cut the construction frame elements and to apply the machine-readable code, as taught by Maggiore. 
Bloch teaches a cutting device integrated into a robotic assembler to cut and assemble construction frame elements into sub-assemblies and complete assemblies, without the need of human intervention. Maggiore teaches the use of a laser-cutter to manufacture custom-shaped items by cutting through a construction element with a precision directed laser. A person having ordinary skill in the art would have been motivated to apply the same techniques to modified Tsou in order to attain the same results.
Application of the known techniques taught by Bloch and Maggiore to the process taught by modified Tsou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising a cutting device integrated into the robotic assembler, wherein each construction frame element is cut by the cutting device, which cutting device is also configured to apply the machine-readable code. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsou (as modified by Belanger) as applied to claim 1 above, and further in view of Predki (US 20190232406 A1 and Predki hereinafter).
Regarding Claim 8
Modified Tsou teaches the method of claim 1 (as discussed above in claim 1), 
Tsou is silent regarding wherein the machine-readable code is an optically-readable code etched onto the construction frame element.
Predki teaches a method for constructing a frame comprising: providing a construction frame element with a machine-readable code thereon (see all Figs.; [0003] and [0006]-[0007]);
wherein the machine-readable code is an optically-readable code etched onto the construction frame elements (see [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Predki to modified Tsou. That is, it would have been obvious to modify the process of modified Tsou to further include the machine-readable code as an optically-readable code etched onto the construction frame elements, as taught by Predki. 
Application of the known technique taught by Predki to the process taught by modified Tsou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the machine-readable code is an optically-readable code etched onto the construction frame elements. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
 Regarding Claim 9
Modified Tsou teaches the method of claim 1 (as discussed above in claim 1), 
Tsou is silent regarding wherein the machine-readable code is an optically-readable code embossed on the construction frame elements.
Predki teaches wherein the machine-readable code is an optically-readable code embossed on the construction frame elements (see [0012], [0027], [0049]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Predki to modified Tsou. That is, it would have been obvious to modify the process of modified Tsou to further include the machine-readable code as an optically-readable code embossed onto the construction frame elements, as taught by Predki. 
Predki teaches embossing the machine-readable code so that it can withstand harsh environments, such as being heat treated. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Tsou in order to attain the same results.
Application of the known technique taught by Predki to the process taught by modified Tsou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the machine-readable code is an optically-readable code embossed onto the construction frame elements. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsou (as modified by Belanger and Abe) as applied to claim 5 above, and further in view of Bloch.
Regarding Claim 10
Modified Tsou teaches the method of claim 5 (as discussed above in claim 5), 
Tsou is silent regarding wherein the joining step comprises joining the construction frame element to at least one other frame element and then joining the resultant sub-assembly to other sub-assemblies.
Bloch teaches wherein the joining step comprises joining the construction frame element to at least one other frame element and then joining the resultant sub-assembly to other sub-assemblies (see [0028]-[0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Bloch to modified Tsou. That is, it would have been obvious to modify the process of modified Tsou to further include a joining step of joining the construction frame element to at least one other frame element and then joining the resultant sub-assembly to other sub-assemblies, as taught by Bloch. 
Bloch teaches a robotic assembler including a welding device to assemble construction frame elements into sub-assemblies and complete assemblies from the sub-assemblies, without the need of human intervention. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Tsou in order to attain the same results.
Application of the known technique taught by Bloch to the process taught by modified Tsou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the joining step comprises joining the construction frame element to at least one other frame element and then joining the resultant sub-assembly to other sub-assemblies. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsou (as modified by Belanger) as applied to claim 11 above, and further in view of Maggiore.
Regarding Claim 12
Modified Tsou teaches the assembler for constructing a frame of claim 11 (as discussed above in claim 11), 
Tsou is silent regarding further comprising a tagging device for affixing the machine-readable codes on construction frame elements.
Maggiore teaches further comprising a tagging device for affixing the machine-readable codes on construction frame elements (see [0077]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the tagging-device taught by Maggiore, with the assembler taught by modified Tsou. That is, it would have been obvious to take the assembler of modified Tsou, and further include a tagging device for affixed the machine-readable codes on construction frame elements, as taught by Maggiore.
Maggiore teaches the use of a laser-cutter to manufacture custom-shaped items by cutting through a construction element with a precision directed laser. Maggiore further teaches using the same laser-cutter to affix barcodes on construction frame elements. A person having ordinary skill in the art would have been motivated to combine the laser-cutter with the assembler of modified Tsou in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the assembler, further comprising a tagging device for affixing machine-readable codes on construction frame elements. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsou (as modified by Belanger) as applied to claim 11 above, and further in view of Moore et al. (US 20130041495 A1 and Moore hereinafter).
Regarding Claim 15
Modified Tsou teaches the assembler for constructing a frame of claim 11 (as discussed above in claim 11), 
Tsou is silent regarding wherein the manipulating device comprises a shaper for shaping the construction frame elements according to the instructions derived from the machine-readable codes.
Moore teaches an assembler for constructing a frame (see all Figs.; [0001]-[0003]) comprising:
a controller configured to provide instructions to the manipulating device for manipulating construction frame elements derived from the machine-readable codes (see [0026], [0030] and [0041]).
wherein a manipulating device comprises a shaper for shaping the construction frame elements according to the instructions derived from the machine-readable codes (see "laser-cutter" in [0030]-[0031] and [0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the shaper taught by Moore, with the assembler taught by modified Tsou. That is, it would have been obvious to take the assembler of modified Tsou, and further include a shaper for shaping the construction frame elements according to the instructions derived from the machine-readable codes, as taught by Moore.
Moore teaches a laser cutter to produce workpieces, such as printed signs. A person having ordinary skill in the art would have been motivated to combine the laser cutter with the assembler of modified Tsou in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the assembler, wherein the manipulating device comprises a shaper for shaping the construction frame elements according to the instructions derived from the machine-readable codes. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
 Regarding Claim 16
Modified Tsou teaches the assembler for constructing a frame of claim 15 (as discussed above in claim 15), 
Tsou is silent regarding wherein the shaper comprises a laser cutter.
	Moore teaches wherein the shaper comprises a laser cutter (see [0003], [0026], [0031] and [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the laser cutter taught by Moore, with the assembler taught by modified Tsou. That is, it would have been obvious to take the assembler of modified Tsou, and further include a laser cutter, as taught by Moore.
Moore teaches a laser cutter to produce workpieces, such as printed signs. A person having ordinary skill in the art would have been motivated to combine the laser cutter with the assembler of modified Tsou in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the assembler, wherein the shaper comprises a laser cutter. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsou (as modified by Belanger) as applied to claim 17 above, and further in view of Hallock et al. (US 20200171650 A1 and Hallock hereinafter).
Regarding Claim 18
Modified Tsou teaches the assembler for constructing a frame of claim 17 (as discussed above in claim 17), 
Tsou is silent regarding wherein the manipulating device is configured to hold the construction elements while another operation is performed by another device.
Hallock teaches an assembler for constructing a frame (see all Figs. [0001] and [0004]) comprising:
a manipulating device for manipulating construction frame elements (see [0001] and [0004]);
wherein the manipulating device is configured to hold the construction frame elements while another operation is performed by another device (see Fig. 7 all; [0004] and [0083]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hallock to modified Tsou. That is, it would have been obvious to modify the assembler of modified Tsou to further configure the manipulation device to hold the construction elements while another operation is performed by another device, as taught by Hallock. 
Hallock teaches using the manipulator to hold and rotate the construction element to assist a second manipulator with scanning the machine-readable code. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Tsou in order to attain the same results.
Application of the known technique taught by Hallock to the assembler taught by modified Tsou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the assembler, wherein the manipulating device is configured to hold the construction elements while another operation is performed by another device. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dai (US 20210370513 A1 and Dai hereinafter).
Dai teaches at least a method for constructing a frame comprising: providing construction frame elements, each with a machine-readable code thereon; providing a robotic assembler comprising a code reader, a device for manipulating and joining the construction frame elements, and a controller that receives input from the code reader and provides instructions to the device; reading the machine-readable code on the construction frame elements with the code reader; providing instructions to the device derived from the machine-readable code; manipulating and joining the construction frame elements with the device based on the instructions. See Fig. 2; Abstract; [0005], [0029]-[0030] and [0066]. Dai could be used to anticipate and/or render obvious at least the independent claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664